Citation Nr: 0839814	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  04-39 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1976 and July 1976 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran perfected an appeal of the 
February 2003 rating determination to the Board.  In 
September 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is associated with the claims folder.  In an April 2006 
decision, the Board denied service connection for PTSD.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a July 2007 
Order, the Court granted a Joint Motion for Remand by VA's 
Acting Secretary and the veteran, through his representative, 
and remanded the matter to the Board for action consistent 
with the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In accordance with the instructions in the joint motion, 
further development is required prior to adjudicating the 
veteran's claim for service connection of PTSD.

The parties noted that the veteran's service personnel 
records indicated that the veteran's military occupational 
specialty was a teletype intercept operator and that he was 
stationed in Berlin, Germany from July 1976 to February 1978.  
The parties further noted that at the September 2005 hearing, 
the veteran testified that the claimed in-service stressor 
occurred from May 7, 1977 to May 9, 1977, when he served in 
Berlin in Army Intelligence.  The veteran testified that he 
was arrested and interrogated by military intelligence and 
West German intelligence personnel, and he was tortured and 
then discharged from the military.  He stated he was exposed 
to bright lights and extreme temperatures, injected with a 
fluid, and electronically shocked.  He maintained that 
following his release, he received medical care at a clinic 
in a West German hospital in Stagler.  He further stated that 
when he returned to Fort Lewis, Washington, he filed a formal 
complaint.  He then received a medical evaluation.  He 
believed a lot of the records concerning these events were 
classified.   Lastly, the parties observed that an October 
25, 1977 letter the veteran provided referenced him as the 
subject of an "electrical message."  The October 25, 1977 
letter also referenced that a Report of Investigation with 
five Agent Reports were attached, but the referenced 
attachments were not provided.  The letter was regarded as 
unclassified when separated from the classified enclosures.    

The parties agreed that VA did not meet its duty to assist 
because it failed to obtain records the veteran identified as 
evidence of the claimed in-service stressor.  The parties 
noted that the veteran's testimony identified the dates of 
the claimed in-service stressor, he further testified that he 
received medical treatment after his interrogators released 
him, and he then testified that he believed there were many 
classified documents he was unable to obtain.  The parties 
concluded that on remand, "the Board should attempt to 
obtain or account for the records and classified documents 
[the veteran] identified during his testimony in September 
2005."  Accordingly, the Board will undergo further efforts 
to verify the occurrence of the claimed stressor.  

Select records from the veteran's personnel file were 
previously requested by the RO and associated with the claims 
file.  The veteran's entire personnel file should now be 
obtained.  

Service treatment records indicate the veteran was seen 
several times in service in the mental hygiene clinic 
concerning his enuresis.  The records also noted on November 
1, 1976 that the veteran was being seen in the mental hygiene 
clinic for situational adjustment reaction and that he was 
being treated with medications.  The records further noted 
that the veteran was seen in the mental hygiene clinic on May 
13, 1977, but no information concerning the visit was 
provided due to "security reasons."  The Board notes that 
hospitalization and mental health records are often 
maintained separately from clinical and dental records, and 
may be held at the hospital where treatment occurred, rather 
than being transferred to the National Personnel Records 
Center (NPRC).  Thus, any available mental health records on 
the veteran should be specifically requested.  Also, while 
the veteran did not contend that he was hospitalized for the 
claimed injuries, a specific request for any available 
medical records on the veteran should be made to the "West 
German hospital in Stagler" from which "military 
intelligence personnel" received treatment (according to his 
testimony) as well as the U.S. Army Hospital [Madigan Army 
Medical Center] at Fort Lewis, Washington.  In addition, at 
the hearing the veteran indicated that he received "[v]ery 
extensive treatment" for his mental health at the U.S. Naval 
Hospital in San Diego, California.  Any records pertaining to 
treatment for his mental health should be obtained.  Lastly, 
according to a Report of Contact in October 2005, the veteran 
maintained that he was treated at Moffett Field [Moffett 
Federal Airfield] around May 1978.  The veteran must provide 
the identifying information of the treatment facility from 
which he contends he received treatment in order to enable VA 
to obtain his treatment records, if any, on his behalf.   

As for the October 25, 1977 letter to the Deputy Chief of 
Staff, Intelligence, efforts to obtain any available 
underlying records pertaining to the referenced investigation 
should be made. 

The claims file also reflects that in response to an RO 
inquiry to the San Diego VA Medical Center [sometimes 
referred to as the La Jolla VA Medical Center, but it is one 
and the same] for VA treatment records dating back to July 
1978, the facility indicated that the requested records were 
transferred to the "Eastern Colorado HC" [VA Eastern 
Colorado Health Care System in Denver, Colorado] in October 
1994.  A specific request for these identified records should 
be made to this facility.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).   The VCAA notice requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The August 2002 VCAA 
letter does not comply with Dingess/Hartman.  The veteran is 
entitled to notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  Thus, notice addressing this matter 
should be provided on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Ask the veteran to identify the name, 
address, and approximate dates of 
treatment of mental health care treatment 
he reportedly received at the Moffett 
Federal Airfield in May 1978.  With any 
necessary authorization from the veteran, 
attempt to obtain copies of those 
treatment records which have not been 
obtained previously.

3.  Contact the NPRC and all other 
appropriate agencies and request 
hospitalization and mental health records 
for the veteran pertaining to any 
treatment received from July 1976 to 
February 1978 at the U.S. Army Hospital 
in Berlin, a "West German hospital in 
Stagler" (other than the U.S. Army 
Hospital in Berlin),* the Madigan Army 
Medical Center at Fort Lewis, Washington, 
and the U.S. Naval Hospital in San Diego, 
California.  If no such records can be 
obtained, the attempts to obtain the 
records should be documented in the 
claims file.

*If the identity of this medical facility 
cannot be readily established then 
request its name and address from the 
veteran.

4.	Obtain the veteran's complete 
personnel file.

5.  Obtain the underlying investigative 
records pertaining to the October 25, 
1977 letter to the Deputy Chief of Staff, 
Intelligence, which referenced the 
veteran as the subject of an "electrical 
message."  Contact the NPRC and request 
that it determine if there are any 
classified service medical and/or 
personnel records for the veteran, 
specifically concerning the events 
purportedly surrounding an arrest and 
interrogation that occurred from May 7, 
1977 to May 9, 1977.  If such records 
exist, request that these records be 
released to VA.  If such records are not 
in the possession of the NPRC, ask it to 
identify what government agency would 
keep such records.  The RO/AMC should 
follow all leads provided by this 
request.  If classified records exist but 
due to their classification cannot be 
released to VA, this information should 
be provided to the veteran.  
Documentation of this development and all 
responses must be associated with the 
claims file.  

The Board does not necessarily desire 
direct access to classified information 
and would recognize an unclassified 
confirmation or summation of such 
information by the NPRC, or any source 
they have access to, as an appropriate 
response. 

6.  Obtain VA medical treatment records 
from the VA Eastern Colorado Health Care 
System in Denver, Colorado pertaining to 
any treatment the veteran received dating 
from June 1978 to the present. 

7.  Thereafter, if, and only if, the 
alleged stressor has been verified, the 
veteran should be scheduled for a VA 
examination by a psychiatrist or 
psychologist to determine if he has PTSD 
due to the verified service stressor.  
The veteran's claims file should be made 
available to and reviewed by the 
examiner, and the examination report 
should reflect that this was done.  All 
tests deemed necessary, including 
psychological testing, should be 
performed and all findings should be 
reported in detail.  Following review of 
the claims file and examination of the 
veteran, the examiner should provide an 
opinion as to whether the veteran suffers 
from PTSD as a result of the verified 
service stressor. The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.

8.  Please readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




